Citation Nr: 0105160	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  94-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, to include as secondary to the 
veteran's service-connected myositis of the right shoulder.

2.  Entitlement to a compensable evaluation for myositis of 
the right shoulder, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

In January 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska denied the 
veteran's initial claim of entitlement to service connection 
for a shoulder disorder, among other claims.  In a multi-
issue decision issued in February 1996, the Board granted 
entitlement to service connection for myositis of the right 
shoulder but denied entitlement to service connection for 
degenerative joint disease of the right shoulder.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) (then named the United 
States Court of Veterans Appeals).  In November 1996, the 
appellant and the Secretary of Veterans Affairs (Secretary) 
filed a joint motion to vacate the portion of the Board's 
decision that denied entitlement to service connection for 
degenerative joint disease of the right shoulder and to 
remand that issue for additional development and 
readjudication.  The other issues addressed in the February 
1996 Board decision were not made subject to this joint 
motion.  In the same month, the Court granted the joint 
motion, and the Board remanded this matter back to the RO for 
further development in June 1997. 

The remaining claim on appeal, regarding the evaluation for 
the veteran's myositis of the right shoulder, arose from a 
May 1998 rating decision.  Both issues on appeal were 
addressed in a February 2000 Board remand, and this case has 
since been returned to the Board.

In his May 1999 Substantive Appeal, the veteran raised the 
issues of entitlement to an advisory/independent medical 
opinion, entitlement to a thorough and contemporaneous 
examination, and entitlement to adequate reasons and bases.  
The Board would point out, however, that these are ancillary 
issues to the veteran's underlying claims; they are not 
separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issues by the agency of original jurisdiction.  See 38 C.F.R. 
§ 3.328 (2000) (regarding independent medical opinions).  
Similarly, the adequacy of the reasons and bases of a 
decision denying benefits may be contested only as a part of 
an appeal on the merits of the decision rendered on the 
primary issues.


REMAND

In Stegall v. West, 11 Vet. App. 268, 270-71 (1998), the 
Court determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  In its February 2000 remand, the Board 
requested a VA examination for the purpose of addressing 
whether it was at least as likely as not that incurrence or 
aggravation of the veteran's degenerative joint disease of 
the right shoulder was proximately due to, or the result of , 
his service-connected myositis of the right shoulder.  The 
veteran underwent a VA examination (conducted by a private 
doctor) in March 2000, but the examiner stated that the 
veteran's degenerative joint disease of the right shoulder 
was related "more to aging than to a military connected 
injury."  In other words, this examiner emphasized the 
significance of nonservice-related changes without providing 
a clear picture of the link, if any, between the degenerative 
joint disease and the service-connected myositis of the right 
shoulder.  This matter should be clarified in a further 
examination, preferably conducted by the same examiner.

Given the anatomical closeness of the veteran's joint disease 
of the right shoulder and his myositis of the right shoulder, 
the Board finds that a determination of the claim for a 
compensable evaluation for myositis of the right shoulder 
should be deferred until all development of the claim for 
service connection for degenerative joint disease of the 
right shoulder is completed.  The Court has stated that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the etiology, 
nature, and extent of his degenerative 
joint disease of the right shoulder.  If 
possible, this examination should be 
conducted by the same examiner who 
conducted the March 2000 examination.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that either incurrence or aggravation of 
the veteran's current degenerative joint 
disease of the right shoulder is 
proximately due to, or the result of, his 
service-connected myositis of the right 
shoulder.  While a discussion of 
intervening causes and/or aggravating 
factors would be helpful, the underlying 
question is not whether one cause is more 
important than another.  Rather, it is 
essential that the examiner comment on 
whether it is at least as likely as not 
that the two right shoulder disorders are 
at all causally related.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
degenerative joint disease of the right 
shoulder, to include as secondary to his 
service-connected myositis of the right 
shoulder; and entitlement to a 
compensable evaluation for myositis of 
the right shoulder.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

 

